                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 1:19 CR 289
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
FRANK ALTIERI,                                   )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge Jonathan D. Greenberg, regarding the change of plea hearing of Frank Altieri,

which was referred to the Magistrate Judge with the consent of the parties.

           On May 8, 2019, the government filed a 3 count Indictment, charging Defendant

Altieri, in counts 1 and 2 with Conspiracy to Distribute and Possess with Intent to Distribute

Tetrahydrocannabinol, in violation of Title 21 U. S. C. Sections 846 and 841(a)(1) and (b)(1)( C ),

and Possession with Intent to Distribute Tetrahydrocannabinol, in violation of 21:841(a)(1) and

(b)(1) ( C ) and 18:2. Defendant was arraigned on May 15, 2019, and entered a plea of not guilty to

counts 1 and 2 of the Indictment, before Magistrate Judge Baughman. On September 25, 2019

Magistrate Judge Greenberg received Defendant Altieri’s plea of guilty to counts 1 and 2 and issued

a Report and Recommendation (“R&R”), concerning whether the plea should be accepted and a

finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant
Altieri is found to be competent to enter a plea and to understand his constitutional rights. He is

aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Frank Altieri is adjudged guilty to counts 1 and 2 of the Indictment,

in violation of Title 21 U. S. C. Sections 846, 841(a)(1) and (b)(1)( C ), and 18:2. This matter was

referred to the U. S. Probation Department for the completion of a pre-sentence investigation and

report. Sentencing will be on January 7, 2020, at 11:00 a.m. in Courtroom 17A, Carl B. Stokes

United States Court House, 801 West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
October 25, 2019
